     Case 1:19-cv-01109-MN Document 7 Filed 08/02/19 Page 1 of 3 PageID #: 62



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITALCONFIRMATION )
LLC                                   )
                                      )                     PATENT
                                      )
      Plaintiff,                      )                     Case No: 1:19-cv-01109
                                      )
vs.                                   )                     JURY TRIAL DEMANDED
                                      )
COMPANYCAM, INC.                      )
                                      )
      Defendant.                      )
_____________________________________ )

     PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO AMEND COMPLAINT

        Pursuant to Fed. R. Civ. P. 15 and Delaware Local Rule 15.1, Plaintiff Rothschild

Digital Confirmation, LLC (“Plaintiff”) seeks leave from this Court to amend the Complaint

(Dkt. No. 1) against Defendant CompanyCam, Inc. (“CompanyCam”).1 Rothschild seeks to

amend its Complaint to strike claim 27 from the Complaint and to add claim 1, while

modifying the allegations for the assertion of claim 1. Furthermore, Plaintiff seeks to add

requests for relief. Plaintiff does not proposed to add any additional claims. Plaintiff has met

and conferred with counsel for Defendant who have agreed not to oppose this Motion.

        For these reasons, Rothschild respectfully requests that this Court grant this Unopposed

Motion for Leave to Amend Complaint.




 1
  The proposed amended pleading for CompanyCam is attached as Exhibit A, and a marked-
 up pleading showing the proposed changes is attached as Exhibit B.


                                                1
 Case 1:19-cv-01109-MN Document 7 Filed 08/02/19 Page 2 of 3 PageID #: 63



Dated August 2, 2019
                                    STAMOULIS & WEINBLATT LLC

OF COUNSEL:                         /s/ Stamatios Stamoulis_____
                                    Stamatios Stamoulis #4606
David A. Chavous, Esq.              stamoulis@swdelaw.com
(pro hac vice forthcoming)          Richard C. Weinblatt #5080
CHAVOUS INTELLECTUAL                weinblatt@swdelaw.com
PROPERTY LAW LLC                    800 N. West Street, Third Floor
793 Turnpike Street, Unit 1         Wilmington, DE 19801
North Andover, MA 01845             Telephone: (302) 999-1540
Phone: (978) 655-4309
Fax: (978) 945-0549
dchavous@chavousiplaw.com

                                    Attorneys for Plaintiff
                                    Rothschild Digital Confirmation, LLC.




                                    2
   Case 1:19-cv-01109-MN Document 7 Filed 08/02/19 Page 3 of 3 PageID #: 64




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of August this document was filed through the ECF
system and sent electronically to the registered participants as identified on the Notice of
Electronic Filing. Paper copies will be served via first-class mail to any of those indicated as
non-registered participants.

                                                     /s/ Stamatios Stamoulis (#4606)




                                                 3
